Name: 2000/812/EC: Council Decision of 14 December 2000 on the conclusion of an Agreement in the form of an Exchange of Letters concerning the provisional application of the Protocol setting out, for the period 1 July 2000 to 30 June 2003, the fishing opportunities and financial contribution provided for in the Agreement between the European Economic Community and the Republic of CÃ ´te d'Ivoire on fishing off the coast of CÃ ´te d'Ivoire
 Type: Decision
 Subject Matter: fisheries;  Africa;  European construction;  international affairs
 Date Published: 2000-12-27

 Avis juridique important|32000D08122000/812/EC: Council Decision of 14 December 2000 on the conclusion of an Agreement in the form of an Exchange of Letters concerning the provisional application of the Protocol setting out, for the period 1 July 2000 to 30 June 2003, the fishing opportunities and financial contribution provided for in the Agreement between the European Economic Community and the Republic of CÃ ´te d'Ivoire on fishing off the coast of CÃ ´te d'Ivoire Official Journal L 329 , 27/12/2000 P. 0001 - 0002Council Decisionof 14 December 2000on the conclusion of an Agreement in the form of an Exchange of Letters concerning the provisional application of the Protocol setting out, for the period 1 July 2000 to 30 June 2003, the fishing opportunities and financial contribution provided for in the Agreement between the European Economic Community and the Republic of CÃ ´te d'Ivoire on fishing off the coast of CÃ ´te d'Ivoire(2000/812/EC)THE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community, and in particular Article 300(2) thereof,Having regard to the proposal from the Commission,Whereas:(1) Pursuant to the Agreement between the European Economic Community and the Republic of CÃ ´te d'Ivoire on fishing off the coast of CÃ ´te d'Ivoire(1), the Community and the CÃ ´te d'Ivoire conducted negotiations to determine the amendments or additions to be made to the Agreement at the end of the period of application of the Protocol annexed thereto.(2) As a result of those negotiations, a new Protocol was initialled on 26 May 2000.(3) Under the said Protocol, Community fishermen enjoy fishing opportunities in waters under the sovereignty or jurisdiction of CÃ ´te d'Ivoire from 1 July 2000 to 30 June 2003.(4) The Protocol in question must be applied at the earliest opportunity if fishing activities by Community vessels are not to be interrupted. To that end, the two Parties initialled an Agreement in the form of an Exchange of Letters providing for the provisional application of the initialled Protocol from the day following that on which the Protocol in force expired. That Agreement should be approved pending a final decision to be adopted in accordance with Article 37 of the Treaty.(5) The method of allocating the fishing opportunities among the Member States should also be defined on the basis of the traditional allocation of fishing opportunities under the Fisheries Agreement,HAS DECIDED AS FOLLOWS:Article 1The Agreement in the form of an Exchange of Letters concerning the provisional application of the Protocol setting out, for the period 1 July 2000 to 30 June 2003, the fishing opportunities and financial contribution provided for in the Agreement between the European Economic Community and the Republic of CÃ ´te d'Ivoire on fishing off the coast of CÃ ´te d'Ivoire is hereby approved on behalf of the Community.The texts of the Agreement in the form of an Exchange of Letters and the Protocol are attached to this Decision.Article 2The fishing opportunities set out in the Protocol shall be allocated among the Member States as follows:(a) demersal species:>TABLE>(b) tuna fishing:(i) tuna seiners>TABLE>(ii) surface longliners>TABLE>(iii) pole-and-line tuna vessels>TABLE>If licence applications from these Member States do not exhaust the fishing opportunities set out in the Protocol, the Commission may consider licence applications from any other Member State.Article 3The President of the Council is hereby authorised to designate the person(s) empowered to sign the Agreement in the form of an Exchange of Letters in order to bind the Community.Done at Brussels, 14 December 2000.For the CouncilThe PresidentJ. Glavany(1) OJ L 379, 31.12.1990, p. 3.